DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 16, 27, and 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 18, 19, 24, 25, 27, 30, 31, 36, 37, 39, and 40  is/are rejected under 35 U.S.C. 103 as being unpatentable over Geisner et al (pub # 20130083173) in view of Goncalves et al (pub # 20140250193).


Consider claims 16, 27, and 40. Geisner et al teaches A method comprising: 
responding, by an apparatus, to a first gesture by a first user delimiting a visual virtual reality content portion from visual virtual reality content being consumed by the first user via a first head- mounted display by selecting the delimited visual virtual reality content portion; (Figs. 12A, 12B and paragraph 0121, By gaze or a pointing gesture captured by his own camera 113 on his augmented reality, display device 2 or by 3D image capture devices 20A and 20B mounted on the TV in his living, Joe indicates a side position relative to his head at which to view a virtual representation of his friend Greg 24 who is actually at the game).
Geisner et al does not specifically disclose responding, by the apparatus, to a second gesture by the first user directed towards a content consumption device associated with a second user, wherein the second gesture made with the first user identifies the content consumption device as a recipient of the selected visual virtual reality content portion; and causing, by the apparatus, the selected visual virtual reality content portion delimited with the first user from the visual virtual reality content being consumed with the first user to be provided to the content consumption device for consumption by the second user.   However Goncalves et al in at least Fig. 3a and paragraphs 0023-0029 discloses a method of sending virtual content from one user’s device to another user’s device. In step 300 the first user selects which content is to be shared by performing a gesture to select said content.  Then in step 302 the first user performs a sending gesture specifying a sending direction.  If the sending direction is the same direction as the second user’s device then the second user is identified as the recipient and the content is delivered to said second user’s device.  Therefore it would have been obvious to one of ordinary skill in the art to combine the system and method of Goncalves et al with the system and method of Geisner et al in order to make the content sharing process less clumsy and intrusive (Goncalves et al paragraph 0011).

Consider claims 18 and 30.  Geisner et al further teaches The method of claim 16, further comprising: responding, by the apparatus, to a third gesture by the first user adjusting the delimitation of the selected visual virtual reality content portion by causing the adjusted selected visual virtual reality content portion to be provided to the content consumption device.  (paragraph 0111, user can choose to display actual video or animation, thus adjusting the selected visual virtual reality).

(See at least Figs. 12A and 12B where the VR content is a baseball game being currently consumed by the users).

Consider claims 24 and 36. Geisner et al further teaches The method of claim 16, comprising responding, by the apparatus, to one or more of: the second gesture, the gesture by the second user towards the first head-mounted display, a gesture by the first user away from the content consumption device, a gesture by the second user away from the first head-mounted display, and the third gesture; by causing rotation of the visual virtual reality content provided to the user performing the gesture.  (paragraph 0113, gaze direction).

Consider claims 25 and 37. Geisner et al further teaches The method of claim 16, wherein one or more of the gestures comprise a touchless gesture.  (paragraph 0080 gesture could be an eye blink, thus a touchless gesture).

Consider claim 39. Geisner et al further teaches The apparatus of claim 27, wherein the content consumption device is a second head- mounted display.  (Fig. 12A and paragraph 0121, Greg 24 also wearing an HMD 2).


Claim 17, 20, 28, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geisner et al (pub # 20130083173) in view of Goncalves et al (pub # 20140250193) and further in view of Mao et al (pub # 20140091984).

Consider claims 17 and 28. Geisner et al in view of Goncalves et al does not specifically disclose The method of claim 16, wherein causing the selected visual virtual reality content portion to be provided to the content consumption device comprises: causing, by the apparatus, a notification to be sent to the content consumption device, the notification indicating that the content consumption device has been identified as a recipient of the selected visual virtual reality content portion; and responding, by the apparatus, to a signal indicative of a user input by the second user indicating acceptance of the selected visual virtual reality content portion by causing the selected visual virtual reality content portion to be provided to the content consumption device for consumption by the second user.  However Mao et al in at least paragraph 0093 discloses a method of a first user U1 of an HMD initiating a share request to a second user U4 requesting to share content with the second user U4.  The second user U4 can then either accept or deny the request.  Therefore it would have been obvious to one of ordinary skill in the art to combine the system and method of Mao et al with the system and method of Geisner et al in view of Goncalves et al in order to allow the user to share a highly immersive experience (Mao et al paragraph 0072).

The method of claim 16, wherein the selected visual virtual reality content portion provided to the content consumption device comprises previously-consumed visual virtual reality content which has been consumed by the first user via the first head-mounted display previously to selecting the selected visual virtual reality content portion.  However Mao et al in at least paragraph 0104 discloses a user U1 of an HMD share content with a second user, wherein the content is pre-recorded by the first user U1.  Therefore it would have been obvious to one of ordinary skill in the art to combine the system and method of Mao et al with the system and method of Geisner et al in view of Goncalves et al in order to allow the user to share a highly immersive experience (Mao et al paragraph 0072).


Claim 26 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geisner et al (pub # 20130083173) in view of Goncalves et al (pub # 20140250193) and further in view of Shapira et al (pub # 20160350973).

Consider claims 26 and 38. Geisner et al in view of Goncalves et al does not specifically disclose The method of claim 16, wherein the first gesture comprises a two-handed gesture in which a position of each hand defines an edge of the visual virtual reality content portion. However Shapira et al in at least Fig. 1 discloses a user 120 performing a two-handed gesture on virtual object 140 wherein each hand defines an edge of the virtual object.  Therefore it would have been obvious to one of ordinary skill in the art to .


Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geisner et al (pub # 20130083173) in view of Goncalves et al (pub # 20140250193) and further in view of Maciocci et al (pub # 2012024974).

Consider claim 29. Geisner et al in view of Goncalves et al does not specifically disclose The apparatus of claim 27, further configured to: respond to a gesture by the first user away from the content consumption device or a gesture by the second user away from the first head-mounted display by causing the visual virtual reality content portion to be removed from the content consumption device.  However Maciocci et al in at least paragraph 0091 discloses a system and method of a user may move with his/her arms and hands in a manner that appears to interact with the object 14b in order to close it or remove it.  Therefore it would have been obvious to one of ordinary skill in the art to combine the system and method of Maciocci et al with the system and method of Geisner et al in view of Goncalves et al in order to improve the user experience by giving the user more control. 

Allowable Subject Matter
Claims 21-23 and 33-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Consider claims 21 and 33. The prior art of record does not teach or render obvious The method of claim 20, further comprising: rewinding, by the apparatus, content in the selected visual virtual reality content portion based on the second gesture thereby to enable the previously-consumed visual virtual reality content to be provided via the content consumption device.  

Claims 22-23 and 34-35 are objected to due to their dependency from claims 21 and 33.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222. The examiner can normally be reached Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624